DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Final Office Action.  
Information Disclosure Statement
The 13 information disclosure statements (IDSs) submitted on February 19, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Some of the references were not properly cited or submitted as required, and therefore, were not considered.
The applicant has an obligation to call the most pertinent prior art to the attention of the U.S. Patent and Trademark Office in a proper fashion.  Burying one reference in one hundred other IDS references is like citing nothing.  PENN YAN BOATS, INC. v. SEA LARK BOATS, INC. 175 USPQ 260 (S.D. Fla. 1972).  Golden Valley Microwave Foods, Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (U.S. Dist. N. Dist. IN 1992).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 61-76 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8722693.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application are drawn to a pharmaceutical composition comprising a compound that is (R)-3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-3-cyclopentylpropanenitrile phosphoric acid salt and one or more pharmaceutically acceptable excipients; wherein the composition is suitable for providing sustained release of the compound. The claims in the ‘693 patent are drawn to (R)-3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-3-cyclopentylpropanenitrile phosphoric acid salt and drug product comprising said compound. The drug product can be suitable for sustained release as defined and disclosed in column 7, lines 60-61. The enteric layer is taught in column 8, lines 32-33. The excipients are taught in column 7, lines 50 and 53; the dosage in column 7, lines 64-65; and the unit dosage in column 8, lines 22.  
maintained. 

Claims 61-76 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8829013.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application are drawn to a pharmaceutical composition comprising a compound that is (R)-3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-3-cyclopentylpropanenitrile phosphoric acid salt and one or more pharmaceutically acceptable excipients; wherein the composition is suitable for providing sustained release of the compound. The claims in the ‘013 patent are drawn to a method of treating myeloproliferative disorder comprising administering (R)-3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-3-cyclopentylpropanenitrile phosphoric acid salt or a pharmaceutical composition thereof. There is no patentable distinction between products and methods of intended use of said products. Moreover, the drug product can be suitable for sustained release as defined and disclosed in column 7, lines 60-61. The enteric layer is taught in column 8, lines 32-33. The excipients are taught in column 7, lines 50 and 53; the dosage in column 7, lines 64-65; and the unit dosage in column 8, line 22.  
Applicant traverses the above rejection by stating 1) the disclosure of the [reference] patent may not be used as prior art; and 2) the Examiner has not provided In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004).” The claims in the ‘013 patent are drawn to a method of treating a myeloproliferative disorder in a patient in need thereof, comprising administering to said patient a therapeutically effective amount of a compound that is (R)-3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-3-cyclopentyl- propanenitrile phosphoric acid salt. The ‘013 patent claim states “comprising” and the disclosure of the ‘013 patent defines the active ingredient may be administered in a form suitable for sustained release. Thus, the rejection is maintained.    

Claims 61-76 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9376439.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application are drawn to a pharmaceutical composition comprising a compound that is (R)-3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-.  
Applicant traverses the above rejection by stating 1) the disclosure of the [reference] patent may not be used as prior art; and 2) the Examiner has not provided any motivation for one of skill in the art to pursue the instantly claimed pharmaceutical compositions in view of the claimed methods of treating cancer and cachexia in the ‘439 patent. This is not persuasive. Applicant is correct that a disclosure of a reference patent cannot be used as prior art for double patenting rejections. However, as noted in the MPEP 804, “"The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. comprising administering to said patient a therapeutically effective amount of a compound that is (R)-3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-3-cyclopentyl- propanenitrile phosphoric acid salt. The ‘439 patent claim states “comprising” and the disclosure of the ‘439 patent defines the active ingredient may be administered in a form suitable for sustained release. Thus, the rejection is maintained.    

Claims 61-76 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8822481.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application are drawn to a pharmaceutical composition comprising a compound that is (R)-3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-3-cyclopentylpropanenitrile phosphoric acid salt and one or more pharmaceutically acceptable excipients; wherein the composition is suitable for providing sustained release of the compound. The claims in the ‘481 patent are drawn to a method of inhibiting JAK1 and/or JAK2 comprising administering (R)-3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-3-cyclopentylpropanenitrile phosphoric acid salt or a pharmaceutical composition thereof. There is no patentable distinction between products and methods of intended use of said products. Moreover, the drug product can be suitable for sustained release as defined and disclosed in column 7, lines 60-61. The enteric layer is taught in column 8, lines 32-33. The excipients are .  
Applicant addresses the above rejection by stating, “[S]olely for the purpose of expedited prosecution, Applicant respectfully requests that this rejection be held in abeyance until the claims are considered otherwise allowable.” Thus, the rejection is maintained. 

Claims 61-76 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10016429.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application are drawn to a pharmaceutical composition comprising a compound that is (R)-3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-3-cyclopentylpropanenitrile phosphoric acid salt and one or more pharmaceutically acceptable excipients; wherein the composition is suitable for providing sustained release of the compound. The claims in the ‘429 patent are drawn to a method of treating allograft rejection and graft versus host disease comprising administering (R)-3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-3-cyclopentylpropanenitrile phosphoric acid salt or a pharmaceutical composition thereof. There is no patentable distinction between products and methods of intended use of said products. Moreover, the drug product can be suitable for sustained release as defined and disclosed in column 8, lines 7-8. The enteric layer is taught in column 8, line 50. The excipients are taught in column 7, lines 64 and 67; the dosage in column 8, lines 11-12; and the unit dosage in column 8, lines 36-37.  
In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004).” The claims in the ‘429 patent are drawn to a method of treating allograft rejection and graft versus host disease in a patient in need thereof, comprising administering to said patient a therapeutically effective amount of a compound that is (R)-3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-3-cyclopentyl- propanenitrile phosphoric acid salt. The ‘429 patent claim states “comprising” and the disclosure of the ‘429 patent defines the active ingredient may be administered in a form suitable for sustained release. Thus, the rejection is maintained.    

Claims 61-76 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10610530.  Although the conflicting claims are not identical, they are not patentably the claims in the present application are drawn to a pharmaceutical composition comprising a compound that is (R)-3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-3-cyclopentylpropanenitrile phosphoric acid salt and one or more pharmaceutically acceptable excipients; wherein the composition is suitable for providing sustained release of the compound. The claims in the ‘530 patent are drawn to a method of inhibiting JAK1 and/or JAK2 in a patient suffering from an autoimmune skin disease comprising administering (R)-3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-3-cyclopentylpropanenitrile phosphoric acid salt. There is no patentable distinction between products and methods of intended use of said products. Furthermore, most drugs on the market are administered in the form of a pharmaceutical composition. The claim uses open-language, i.e. “comprises,” which embraces the drug product. The drug product can be suitable for sustained release as defined and disclosed in column 8, lines 7-8. The enteric layer is taught in column 8, line 50. The excipients are taught in column 7, lines 64 and 67; the dosage in column 8, lines 11-12; and the unit dosage in column 8, lines 36-37.  
Applicant traverses the above rejection by stating 1) the disclosure of the [reference] patent may not be used as prior art; and 2) the Examiner has not provided any motivation for one of skill in the art to pursue the instantly claimed pharmaceutical compositions in view of the claimed method of treating allograft rejection and graft versus host disease in the ‘530 patent. This is not persuasive. Applicant is correct that a disclosure of a reference patent cannot be used as prior art for double patenting rejections. However, as noted in the MPEP 804, “"The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004).” The claims in the ‘530 patent are drawn to a method of inhibiting JAK1 and/or JAK2 in a patient suffering from an autoimmune skin disease, comprising administering to said patient a therapeutically effective amount of a compound that is (R)-3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-3-cyclopentyl- propanenitrile phosphoric acid salt. The ‘530 patent claim states “comprising” and the disclosure of the ‘530 patent defines the active ingredient may be administered in a form suitable for sustained release. Thus, the rejection is maintained.    


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624